ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-843, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that RICHARD W. BAÑAS of EAST HANOVER, who was admitted to the bar of this State in 1978, should be censured for violating RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to communicate with client), and good cause appearing;
It is ORDERED that RICHARD W. BAÑAS is hereby censured; and it is further
*505ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.